Order issued November ~, 2012




                                             In The




                                     No. 05-11-01565-CR
                                     No. 05-11-01566-CR


                     CHRISTOPHER CHARLES SPENCER, Appellant



                             THE STATE OF TEXAS, Appellee


                                          ORDER

       Appellee’s November 14, 2012 motion to accept tendered brief is GRANTED, and the brief

given into the clerk’s custody is ORDERED filed as of the date received.




                                                      LABIA
                                                      PRESIDING JUSTICE